Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/9/22 has been entered.
	
Election/Restrictions
Applicant’s election without traverse of Group I (immunogen comprising APC and MAPT) as well as the species of SEQ ID NO: 1 in the reply filed on 3/28/19 remains in effect.
Claims 1, 4-7, 9, and 17-18 are pending and under examination.

Withdrawn Rejections
The claim objection is withdrawn.
Per the Board decision on 6/9/22, the written description rejection is withdrawn.

Current Rejections
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20110177109) in view of Sigurdsson (US 20080050383) and Barascuk (WO 2013/004717; previously cited). 
Sigurdsson teaches using tau and fragments thereof to act as an immunogen (claim 1) including as a vaccine (paragraphs 13, 65). Sigurdsson teaches the tau immunogen “can be presented by a virus or bacteria” (paragraph 43), meeting the criteria of an antigen presenting component. While Sigurdsson teaches the invention includes using the full length tau, Sigurdsson also teaches that one may use immunogenic fragments (paragraph 36), two such fragments being SEQ ID NOs: 11 and 12, which together represent residues 150-210 and include (comprise) all of the amino acids of instant SEQ ID NO: 1 including the required phosphorylation of at least one residue; see table 1. Sigurdsson teaches inclusion of a pharmaceutical carrier (paragraph 53). Thus, Sigurdsson teaches that each of these MAPT fragments individually are immunogenic and could be combined with an antigen presentation complex. Sigurdsson teaches these immunogens serve the purpose of a “vaccine” which reduces tau aggregates in an art-recognized animal model of tauopathy (e.g., description of figures starting at paragraph 13 and the figures themselves). Sigurdsson describes “vaccine administration” (example 7, paragraph 82) and the antibody response to the vaccine (example 9, paragraph 84). Sigurdsson teaches the immunogen/vaccine should be phosphorylated including at residues 175, 181, 184, and 185 (paragraph 33). While Sigurdsson teaches using viruses as the APC, Sigurdsson does not teach virus-like particles. The smallest fragment of Sigurdsson is more than 27 amino acids and so does not, on its own, fairly teach limiting the fragment to no more than 27 amino acids.
Smith teaches an immunogen (e.g., vaccine: paragraphs 9-11) comprising an antigenic tau peptide (MAPT) linked to an immunogenic carrier (claim 1), wherein the carrier is a VLP (claim 12), which is an antigenic presentation component according to the instant specification. Smith teaches these immunogenic peptides are linked to an immunogenic carrier for “vaccination protocols” (paragraph 143). Smith teaches uses the term “immunogen” and “vaccine” interchangeably, for example describing an “immunologically effective amount” in terms of “formulation of the vaccine” (paragraph 252). Example 15 describes formulations and immunization “for…vaccinations” (paragraph 308). Smith teaches that when seeking to vaccinate for, e.g., Alzheimer’s disease, it is targeting the phosphorylated tau which results in a reduction in aggregated tau and improvements in tangle-related deficits (paragraph 9), not the length of the immunogen. Moreover, the preferred therapeutic fragments (vaccines) of Smith are less than 28 amino acids (e.g, SEQ ID NOs: 4, 6-26, 105, 108-112).
Further, Smith teaches the presentation of “multiple species of antigenic tau peptides” (paragraph 196), meeting the limitations of a multivalent immunogen display format and making such a format obvious to one of ordinary skill in the art at the time of filing. Smith also teaches using a pharmaceutically acceptable carrier (excipient; paragraph 233). Smith teaches using phosphorylated tau antigens (claim 1; paragraph 82) but does not teach using a fragment comprising instant SEQ ID NO:1.
Thus, the difference between the above combination and instant claim 1 is solely that the immunogenic MAPT fragment utilized as a vaccine discussed above is that the prior art does not teach fragments less than 28 amino acids yet still comprising one of the instantly claimed sequences.
Barascuk teaches producing antibodies by using immunogenic peptides linked to carriers (p.23). Barasuck teaches that these peptides are conjugated to haptens/carriers in order to produce an immune response (claim 20), which is the same purpose of the MAPT components discussed by both Smith and Sigurdsson. Barascuk teaches one such immunogenic peptide is SEQ ID NO: 118, which is TPPAPKTPPSSGEPPK (human residues 175-190). This sequence is no more than 27 amino acids (sixteen residues) and comprises instant SEQ ID NO: 1, both comprising tau phosphorylation sites. Barascuk also discloses SEQ ID NOs: 10 and 11, which also comprises instant SEQ ID NO: 1 and are less than 28 amino acids long. 
Regarding claim 1, as noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U .S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). In this case, it is well established by the prior art that phospho-tau fragments may be attached to an APC such as VLP Qß in order to elicit an immunogenic response, particularly in the context of vaccination. Merely substituting the tau fragments of Smith/Sigurdsson with the fragment of Barascuk, which was also already known to be immunogenic and contain tau phosphorylation sites, would have led to a predictable outcome and therefore would have been obvious.
Further, where every element of a claim is known and serves its known, predictable function, the only deficiency being a lack of actual combination, the claim is obvious. In this case, the immunogenic tau fragment disclosed by Barascuk serves the same purpose (it elicits an antibody response). The VLP Qß was a known antigen-presentation platform and serves the same purpose in the instant composition as it does in the prior art (presenting antigen, including multivalent antigen presentation). The result of combining these elements leads to no more than what was predictable by one of ordinary skill in the art at the time of filing (the composition elicits antibodies) and the claim would have been obvious.
With respect to the limitation “vaccine”, it is noted that this is an “intended use” limitation on the instant composition of matter claims. In other words, there is no structural difference which would distinguish an immunogen of the instant sequence which elicits antibodies but is not therapeutic versus one which elicits antibodies and is therapeutic, other than the method by which it is used. While Applicant argues there is an ordinary definition of “vaccine” that requires a therapeutic outcome, this definition rests on how a composition is used in order to distinguish it from, e.g., an immunogen. Further, chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). As a structure meeting all of the limitations of the instant claims would have been obvious, such a structure must also meet the limitations of “being” a vaccine, i.e., possessing the properties of a vaccine.
The combination of references above, at a minimum, provides a reasonable expectation that the combination of Barascuk/Smith/Siggurdsson would elicit antibodies. The instant claims are not method claims and so the fact that applicant has recognized another advantage of the composition which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, both Sigurdsson and Smith teach that using peptides to elicit antibodies against tau are therapeutic, i.e., a vaccine. Barascuk does not explicitly teach the shorter tau fragment as a therapeutic vaccine; however, none of the combined references offer evidence that such immunogens would fail to be therapeutic, while most of the therapeutic fragments of Smith are also less than 28 amino acids (e.g, SEQ ID NOs: 4, 6-26, 105, 108-112), clearly providing a reasonable expectation that fragments of less than 28 amino acids can serve as a vaccine. Moreover, Siggurdsson teaches the sequence of Barascuk includes pT175 and pT181 (Siggurdsson SEQ ID NO: 2), which the art recognized as a preferred target for vaccination, e.g., Sigurdsson paragraph 33. While tau itself might be cleaved into a number of fragments, that number is still finite. The art (e.g., Siggurdsson) leads the person of ordinary skill in the art to those fragments comprising T175 and T181. Sigurdsson teaches SEQ ID NO: 21 which comprises instant SEQ ID NO: 1 (residues 175-190) and teaches the important residues therein are T175, T181, S184, and S185, while Barascuk teaches such a fragment exists in human tau and is associated with neurodegenerative conditions (abstract).
In summary, the difference between the instant claims and the prior art lie largely in the particular human tau sequence selected for immunization, be it for eliciting antibodies or eliciting antibodies for an intended therapeutic effect. However, the prior art teaches instantly claimed SEQ ID NO: 1 is part of human tau, that this sequence comprises preferred phosphorylated residues for use in a vaccine, and that peptides used in vaccines will function when less than 28 amino acids long. Taken as a whole, the evidence weighs in favor of conclusion that the instantly claimed composition would have been obvious to one of ordinary skill in the art at the time of filing.
Regarding claims 4-5, Smith makes obvious the use of the VLP Qß (claim 12).
Regarding claim 6, Sigurdsson teaches the tau fragment expressed as a fusion with the virus or bacteria (APC) (paragraph 43), making obvious the limitation of a covalent linkage between the components. Smith also teaches covalent linkage (paragraph 15).
Regarding claim 7, Smith teaches SMPH linkage (paragraph 174).
Regarding claim 9, Sigurdsson teaches formulating the antigen/carrier as a pharmaceutical with an adjuvant (claim 35; paragraph 65; example 7); Smith also teaches formulation as a pharmaceutical (paragraph 190) and including adjuvants (paragraph 197).
Regarding claim 17, Sigurdsson teaches a polynucleotide encoding the peptide/APC fusion (paragraph 43), making obvious that such a polynucleotide could be produced for the combination immunogen above; Smith also teaches polynucleotides encoding the immunogen (paragraph 123).
Regarding claim 18, Sigurdsson teaches the polynucleotide is expressed, making obvious the use of a cell to do so; Smith also teaches cells comprising the nucleotide (paragraph 123).
Therefore, claims 1, 4-7, 9, and 17-18 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-7, 9, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10279019 in view of Smith (US 20110177109)  and further in view of Sigurdsson (US 20080050383) and Barascuk.
The reference claims are also directed to an immunogen comprising Qß-VLP conjugated to an antigenic peptide. This immunogen is also a “vaccine”, as the antigenic protein elicits a therapeutic effect (claim 6). The difference between the reference claims and the instant claims is in the choice of antigen. However, the combination of Sigurdsson/Smith/Barascuk makes obvious the use of tau fragments within the scope of the claim and teach antigenic tau to be used for the same reason as the PCSK9 of the reference claims, e.g., to be formulated as a pharmaceutical for treatments. Substituting one therapeutic antigen for another is an obvious variation with predictable results. Further, as described above and incorporated herein, the instant characterization as a “vaccine” does not structurally nor patentably distinguish the instant claims from, e.g., an “immunogen” such as that claimed by the reference.

Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive.
	Regarding the §103 rejection, Applicant argues that a composition that generates an immune response is not equivalent to a vaccine. Applicant provides certain definitions for a vaccine. While not part of the original disclosure and so not limiting definitions, the Examiner agrees that these definitions are among those that might represent the ordinary definition of the term.
	However, Applicant’s argument remains unpersuasive. First, Applicant provides an exemplary ordinary definition from Merriam-Webster (remarks 8/9/22 p.5; cited on IDS). However, Applicant’s arguments rely on only reading the words underlined by Applicant and ignoring other the parts of the definition. Applicant underlines “immunotherapy”, but this is an alternative. The definition also includes any “preparation”. Applicant underlines “diseases”, but this too is an alternative, as the definition includes preparations that are used to stimulate the body’s immune response against noninfectious substances or agents.
	Thus, taking this ordinary definition at face value, a vaccine includes any preparation used to stimulate the body’s immune response against noninfectious substances or agents. Even arguendo if one were to discard the explicit teachings of the art regarding the therapeutic effects of the immunogens in the prior art, the art would still arrive at the claimed composition which would reasonably be expected to elicit antibodies (stimulate the body’s immune response) against a noninfectious substance (tau). Thus, even by Applicant’s submitted ordinary definition of a vaccine, the combination of references falls within that definition.
	Applicant argues that the term “vaccine” is now established to convey more than “merely any degree of immunogenicity”; this is not persuasive because this has not been established. Rather, Applicant’s proposed definition clearly includes those preparations defined by their “mere” immunogenicity, e.g., being able to stimulate the body’s immune response against a noninfectious substance with no therapeutic outcomes required.
	However, even if Applicant’s statement that such has been established could be granted, Applicant’s arguments are still not persuasive. Applicant argues that there is no teaching in Smith, Sigurdsson, or Barascuk that informs a person of ordinary skill in the art that the tau peptides described in Barascuk produce a therapeutic immune response (remarks 8/9/22 p.5). This is not persuasive because:
The instant claims are a composition of matter. At best, Applicant’s definition of a vaccine describes an inherent property of that composition, as properties of a compound are inseparable from the structure of that compound. That Applicant has a different intended use (elicit therapeutic antibodies rather than just antibodies) is insufficient to outweigh the conclusion of obviousness because merely having a different reason for combining the prior art elements cannot be the basis for patentability when the differences would otherwise be obvious.
A preamble is generally not sufficient to patentably distinguish a claim where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this case, the body of the claim does not possess any limitations which would alter the scope of the claim whether referred to as an “immunogen” or a “vaccine”, as in either case the “vaccine” portion of the claim merely refers to a property of the composition.
As articulated in the rejection, Sigurdsson teaches tau comprising instant SEQ ID NO: 1 and teaches that both SEQ ID NOs: 11 and 12 would result in a therapeutic vaccine. This represents residues 150-210, which serves as a “blazemark” for others of ordinary skill in the art. Moreover, Sigurdsson teaches that the therapeutic peptide vaccine stems from targeting certain residues, such as T175, T181, S184, and S185, all of which are within the combined SEQ ID NO: 11/12 as well as in the peptide of Barascuk. Thus, there is a reasonable expectation that this peptide would serve the same function as a vaccine as the alternatives set forth in Sigurdsson/Smith.

Applicant argues the purpose of Barascuk is not one of vaccination. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection articulated a clear rationale for selecting the claimed sequence from the finite number of predictable solutions (those vaccines that target certain residues) as well as articulated a clear rationale for finding that the instant sequence is a simple substitution of one known element for another and why Barascuk is relevant to the field of endeavor of Sigurdsson/Smith (the fragment in Barascuk is pathogenically relevant).
In arguing against the combination of references, Applicant argues that one cannot look to Barascuk to predict which fragments will produce a therapeutic response. As above, one cannot prove non-obviousness by attacking the references individually nor is a property inherent to the stricture sufficient when the structure itself would have been obvious, even if that obviousness is based on a reason to combine other than Applicant’s. The teachings of Sigurdsson and Smith provide sufficient guidance to provide a reasonable expectation that the fragment of Barascuk will produce therapeutic antibodies because it overlaps with known therapeutic regions of tau for vaccination and comprises known, identified residues to be preserved when constructing a therapeutic vaccine.

Applicant then shifts the discussion to the success/failures of Aß vaccination (remarks 8/9/22 p.6). The art of record demonstrates that tau vaccination (therapeutic antibody elicitation) is successful when using a variety of tau fragments and provides guidance as to which residues should be preserved in order to maintain this efficacy. The prior art is presumed enabled and a vaccine of an entirely different protein is not objective evidence of unpredictability with the instant combinations. Moreover, Applicant notes that the prior art suggests these treatments may not have been successful because they “didn’t clear NFTs” (remarks 8/9/22 p. 6), which is not an established deficiency when targeting tau. Thus, irrespective of how successful Aß vaccines have been, one of ordinary skill in the art would have had a reasonable expectation of success when combining the above references to arrive at the claimed compositions based on the teachings and guidance in the art cited.
However, in taking Applicant’s arguments against Aß vaccinations as somehow dispositive of tau vaccination, it should be appreciated that these references regarding Aß vaccination also included art-recognized mouse models of the disease. Wisniewski (IDS 8/9/22 citation 1) teaches Aß vaccination was successfully therapeutic in mouse models of AD; p. 5 “in an AD transgenic mouse model, where treatment with a tetra-palmitoylated Aß(1-15) peptide…resulted in cognitive improvements”. While Applicant notes that this document states that “most importantly, despite clearance…treatment did not result in significantly improved cognitive function”, this statement was made about a single trial in humans, while there is no requirement that a vaccine is limited to humans nor has Applicant argued such a limitation.
Applicant argues that table 1 of Mantile (IDS 8/9/22 citation 2) shows Aß immunization has no clinical effect. Again, these are all human trials. This same document notes that in mice, Aß vaccination is generally successful and has been shown multiple times to modify the disease state; see section 5 beginning at p.7.
Since there is no requirement in Applicant’s proposed definition nor in Applicant’s arguments that a vaccine is limited to a therapeutic response in humans, the art clearly provides a reasonable expectation that the tau vaccination, including using the fragment of Barascuk, would function as a vaccine in, e.g., mice.

Regarding the double patenting rejection, Applicant does not separately argue this rejection and so the arguments are not persuasive for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649